Citation Nr: 1446383	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Lincoln, Nebraska (RO).  

The Veteran testified at an August 2014 Board videoconference hearing; the hearing transcript is of record.

The issues of entitlement to service connection for right knee instability, secondary to total arthroplasty, to an increased rating for a right knee scar, and to individual unemployability, to include as an extraschedular claim, have been raised in May 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma, to include combat-related acoustic trauma, in service and had some degree of post-service occupational and recreational noise exposure.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation. 

4.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

5.  Bilateral hearing loss is not etiologically related to active service.

6.  Tinnitus is etiologically related service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113; 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110; 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a December 2011 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

The Veteran's service treatment records, VA treatment records, and VA examinations have been associated with the claims file.  The Veteran was afforded a VA examination in January 2012 and the examiner provided an addendum opinion in April 2013.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and addendum opinion obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's reported complaints and symptoms; and contain an adequate medical opinion along with reasons and bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

During the May 2014 Board videoconference hearing, the Veteran and representative requested that the record be kept open for the opportunity to submit additional private medical opinion evidence.  No evidence has been submitted.  The Board will, therefore, render a decision based on the evidence of record.  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2014).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are due to noise exposure from helicopters, fixed wing aircraft, and incoming rocket and mortar fire in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that bilateral hearing loss was not incurred in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in January 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
45
LEFT
15
15
20
35
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran was additionally diagnosed with tinnitus.  

In May 2014 Board hearing testimony, he described daily noise exposure from helicopters and fixed wing aircraft associated with his duties as crew chief on a medevac helicopter and as a mechanic working on fixed wing aircraft in Vietnam.  He also described noise exposure from small arms fire and rocket and mortar attacks.  August 2012 and September 2012 lay statements from fellow service members also identified excessive noise levels associated with the Veteran's duties working in helicopter and fixed wing support, and confirm exposure to combat noise in service.   

The Veteran has described the onset of tinnitus in service.  He testified that he had ringing in the ears after exposure to fire from a huge cannon in service and indicated that he just learned to adapt to it post-service.  During his testimony, the Veteran did not describe having any specific hearing loss symptoms, outside of tinnitus, in service and did not identify the presence of continuous hearing loss symptoms after service.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a duty MOS as helicopter repairman and related to civilian duties as an aircraft mechanic and repairman.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran, have a high probability of exposure to hazardous noise.  Additionally, the Veteran's DD Form 214 shows that he had active service during the Vietnam War, and was in receipt of the Army Commendation Medal with V Device, Vietnam Service Medal, and Vietnam Campaign Medal among other awards and decorations.  The Board finds that the identified exposure to combat-related noise reported by the Veteran is consistent with the circumstances of his service and is further supported by lay statements submitted by fellow service members.  See 38 U.S.C.A. § 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has also provided credible lay evidence of combat-related noise exposure in service.

The record shows that the Veteran has also identified some degree post-service occupational or recreational noise exposure.  In a hearing questionnaire, completed in conjunction with the January 2012 VA examination, the Veteran identified exposure to occupational noise while working in construction on a tunnel project, with the use of ear plugs.  He also identified recreational noise exposure from having owned motorcycles, a chain saw, a lawn tractor, an outboard motor, and from trap shooting and hunting, with the use of ear plugs.  

The Board finds that the weight of the evidence shows that bilateral hearing loss was not incurred service.  A graph of a May 1966 audiological evaluation completed at the time of the Veteran's enlistment is associated with the record.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  In this case, May 1966 audiometric data has been converted into numerical data by a VA audiologist in an April 2013 addendum opinion, and the findings are consistent with the graphical data shown.  On the audiological evaluation in May 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
0 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

On the separation audiological evaluation in February 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0 
0
0
0
LEFT
0
0
0
0
0

The January 2012 VA examiner opined that hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure, reasoning that the Veteran's hearing was normal limits at discharge, and that the gradual onset of hearing loss reported by the Veteran suggested that his hearing loss was most likely related to presbycusis, or changes in hearing due to the natural aging of the hearing system.  While the VA examiner based her opinion, in part, on findings related to normal hearing at separation, she also reasoned that hearing loss was consistent with the natural aging process, and reaffirmed this opinion in an April 2013 addendum.  In the addendum opinion, the VA examiner further discussed the Veteran's post-service occupational and recreational noise exposure.  In opining that hearing loss was not caused by, a result of, or aggravated by service, the VA examiner reasoned that hearing loss was within normal limits at discharge, but additionally reasoned that there were no significant changes shown during active service, that there was no evidence to support the onset of hearing loss during service, and that hearing results from January 2012 were consistent with presbycusis.  Accordingly, the Board finds that the January 2012 VA opinion and addendum opinion are adequate as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability and includes adequate reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The evidence of record does not otherwise show that hearing loss is related to service.  The Board finds that the Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation, and the Board finds that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  While the Veteran described extensive exposure to noise in service during hearing testimony and in lay statements, he has not identified the presence of chronic hearing loss symptoms in service, or continuous hearing loss symptoms post-service to establish presumptive service connection under 38 C.F.R. § 3.303(b).  While the Veteran described problems with tinnitus in service; he did not describe hearing loss in service nor were hearing loss symptoms identified in service treatment records.  The evidence record does not otherwise establish a nexus between current hearing loss and in-service noise exposure. 

The Board has not precluded service connection for the Veteran's hearing loss  because his hearing was found to be within normal limits at the time of his separation from service.  The Board has denied service connection in this case, based on the lack of evidence of hearing loss in service, on the lack of continuity of symptomatology since the Veteran's separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current hearing loss in service.  The Board notes, further, that in the present case, that no increase in disability was shown by service audiograms.  The holding in Hensley v. Brown provides that the Board must explain the criteria it used to determine whether a measured worsening of disability constituted an increase in disability in service.  See Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The Court also noted that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing. Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  In the present case, no increase in disability was shown by service audiograms; thus, the Board finds based on the available evidence, that a measurable increase in disability was not shown in service.  

For the reasons discussed above, the Board finds that the weight of the evidence is against finding that bilateral hearing loss is etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

The Board finds that the evidence is at least in equipoise on the question of whether tinnitus was directly incurred in service.  As discussed above, the Veteran as provided hearing testimony identifying the onset of tinnitus in service.  Moreover, a January 2012 VA examination report shows that the Veteran reported that he may have had some ringing in the ears around his period of service.  Tinnitus is a condition capable of lay observation and diagnosis, and the Board finds that the Veteran's hearing testimony as to having ringing in the ears after exposure to combat-related noise from large cannons is credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Conversely, the January 2012 VA examiner has opined that tinnitus is not related to service based on the lack of report of tinnitus in service, the Veteran's post-service noise exposure, and other factors such as a history of tobacco use and alcohol use noted to be associated with tinnitus.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


